DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki et al, US Patent 2010/0301383 (as cited in previous Office Action) in view of Suzuki et al, US Patent Application Publication 2013/0020561 (newly submitted).

Regarding claim 1, Shitagaki teaches a light-emitting device comprising: an anode 1502; a light-emitting layer 1513 over the anode, the light-emitting layer comprising a first substance PCzPA or PCBAPA and a phosphorescent substance [0125, 0190]; an electron-transport layer 1514a over and in contact with the light-emitting layer, the electron-transport layer comprising a first organic compound (PCBAPA);  a first layer 1514b over and in contact with the electron-transport layer, the first layer comprising a second organic compound (Bphen); and a cathode 1504 over the first layer, wherein the first organic compound has an anthracene skeleton (see PCBAPA, on page 15), wherein the second organic compound comprises a heteroaromatic skeleton, wherein the heteroaromatic skeleton comprises any one of a pyridine skeleton, a pyrimidine skeleton, a pyrazine skeleton and a triazine skeleton (see table 1, light emitting element 2) wherein the first organic compound has lower triplet excitation energy than the phosphorescent substance (Note: [0037] of Applicant’s Specification discloses that a preferable example of a host material that has a lower triplet excitation energy than the phosphorescent substance is a heteroaromatic ring. Since the reference of Shitagaki teaches PCzPA: PCBAPA, which is a heteroaromatic ring, this reference then teaches the limitation of the claim. See also figure 6A and page 15, Table 1, Light Emitting Element 2).

Shitagaki fails to teach the first organic compound has a deeper LUMO level than the second organic compound.

Suzuki teaches the first organic compound has a deeper LUMO level than the second organic compound by disclosing the use of cgDBCzPA [0261] as an alternative, yet conventionally used material heteroaromatic anthracene compound that is commonly used in the art in forming an electron transport layer, in which cgDBCzPA has a deeper LUMO layer than Bphen, which is the second organic material that is disclosed by Shitagaki (and Suzuki as well).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with that of Shitagaki because of cgDBCzPA is an alternative, yet conventionally used material heteroaromatic anthracene compound that is commonly used in the art in forming the first layer of a bi-layered electron-transport layer.

Regarding claims 2-4, Shitagaki teaches the first organic compound has lower triplet excitation energy than the first substance, the first substance is a -electron deficient heteroaromatic compound, the -electron deficient heteroaromatic compound has one of a polyazole skeleton, a quinoxaline skeleton, a dibenzoquinoxaline skeleton, a pyrimidine skeleton, a pyrazine skeleton and a pyridine skeleton [0190].
PCBAPA, wherein the first substance has a bicarbazole skeleton (CzPa, page 14).

Regarding claims 6-8, Shitagaki teaches, wherein the second substance is a heterocyclic aromatic compound [0190], and a second layer 1515 over the first layer, wherein the second layer comprises a substance comprising a fluorine atom [0192], the first organic compound CzPA further has a carbazole skeleton or a dibenzo[c,g-] carbazole skeleton.

Regarding claim 9, Shitagaki teaches the anthracene skeleton is included in a 9.10-diphenylanthracene unit and wherein the 9,10-diphenylanthracene skeleton unit bonds to one of a carbazole skeleton and a dibenzo[c,g-]carbazole skeleton (PCBAPA, page 15).

Regarding claims 10 and 11, Shitagaki teaches  the phosphorescent substance is capable of emitting phosphorescence with a peak in a rage from 420 nm to 530 nm [0125] and an electronic device comprising the light-emitting device according to claim 1 (Figure 6A).

Regarding claim 12, Shitagaki teaches a light-emitting device comprising: an anode 1502; a light-emitting layer 1513 over the anode, the light-emitting layer comprising a first substance PCzPA, a second substance PCBAPA and a 1514a over and in contact with the light-emitting layer, the electron-transport layer comprising a first organic compound PCBAPA;  a first layer 1514b over and in contact with the electron-transport layer, the first layer comprising a second organic compound (Bphen), and a cathode 1504 over the first layer, wherein the second substance is a heteroaromatic compound (see page 15), wherein the first organic compound has an anthracene skeleton (see PCBAPA, on page 15), wherein the second organic compound comprises a heteroaromatic skeleton, wherein the heteroaromatic skeleton comprises any one of a pyridine skeleton, a pyrimidine skeleton, a pyrazine skeleton and a triazine skeleton (see table 1, light emitting element 2),wherein the first organic compound has a lower triplet excitation energy than the phosphorescent substance (Note: [0037] of Applicant’s Specification discloses that a preferable example of a host material that has a lower triplet excitation energy than the phosphorescent substance is a heteroaromatic ring. Since the reference of Shitagaki teaches PCzPA: PCBAPA, which is a heteroaromatic ring, this reference then teaches the limitation of the claim. See also figure 6A and page 15, Table 1, Light Emitting Element 2).

Shitagaki fails to teach the first organic compound has a deeper LUMP level than the second organic compound

Suzuki teaches the first organic compound has a deeper LUMO level than the second organic compound by disclosing the use of cgDBCzPA [0261] as an alternative, yet conventionally used material heteroaromatic anthracene compound that is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with that of Shitagaki because of cgDBCzPA is an alternative, yet conventionally used material heteroaromatic anthracene compound that is commonly used in the art in forming the first layer of a bi-layered electron-transport layer.

Regarding claims 13-15, Shitagaki teaches the first organic compound has lower triplet excitation energy than the first substance and the second substance, the heteroaromatic compound has one of a poly azole skeleton, a quinoxaline skeleton, a dibenzoquinoxaline skeleton, a pyrimidine skeleton, a pyrazine skeleton and a pyridine skeleton, and the first substance has a bicarbazole skeleton [0190].

Regarding claims 16 and 17, Shitagaki teaches comprising a second layer 1515 over the first layer, wherein the second layer comprises a substance comprising a fluorine atom [0192], the first organic compound further has a carbazole skeleton or a dibenzo[c,g-]carbazole skeleton [0190].

Regarding claim 18, Shitagaki teaches the anthracene skeleton is included in a 9.10-diphenylanthracene unit and wherein the 9,10-diphenylanthracene skeleton unit carbazole skeleton and a dibenzo[c,g-]carbazole skeleton (PCBAPA, page 15).

Regarding claims 19 and 20, Shitagaki teaches the phosphorescent substance is capable of emitting phosphorescence with a peak in a rage from 420 nm to 530 nm [0125] and an electronic device comprising the light-emitting device according to claim 12 (figure 6A)

Regarding claims 21 and 23, Shitagaki teaches heteroaromatic skeleton is one of a bipyridine skeleton and a phenenthroline skeleton (Bphen, page 15 Table 1, Light emitting element 2).

Regarding claims 22 and 24, while Table 1 Light emitting element 2 of Shitagaki does not teach the heteroaromatic skeleton is one of a quinoline skeleton, a quinoxaline skeleton and a dibenzo(f,h)quinoxaline skeleton, both reference of Shitagaki and Suzuki teaches that the heteroaromatic skeleton of a electron transport layer may be made of a quinoline skeleton (See [0106] of Shitagaki and [0155]), which is generally known and used in the art.

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2016/0336519, issued to Seo et al, discloses the LUMO levels of cgDBCzPA and BPhen [0256}. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899